Exhibit 10.1

 



INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 

 

THIS INDEPENDENT CONTRACTOR SERVICES AGREEMENT ("Agreement") is made as of the
1st day of September, 2016 and effective as of the 1st day of October, 2016 (the
“Effective Date”), by and between NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION ("CFC") of 20701 Cooperative Way, Dulles, VA 20166, and S L Lilly &
AssociatEs, LLC ("Contractor").

 

1. Retention and Description of Services. CFC hereby retains Contractor to
provide consulting services described on the Statement of Work attached hereto
as Exhibit A (“Services”).

 

2. Term of Agreement. Contractor's Services shall be available to CFC from the
Effective Date and shall continue until the termination date set forth on
Exhibit A. The parties may extend the term of this Agreement only by mutual
written agreement.

 

3. Compensation. CFC agrees to pay Contractor a monthly retainer fee (including
a pro rata payment for the portion of the month in which this Agreement is
terminated) in connection with the Services as set forth on Exhibit A hereto,
payable in arrears within two weeks of the end of the month for which payment is
made. In accordance with and subject to Paragraph 6 below, Contractor may also
submit an itemized list of and receipts for pre-approved expenses for
reimbursement. Contractor understands and agrees that, other than the
compensation or amounts described in Paragraphs 3 and 6, no other compensation
or amounts will be provided, due, or owed to Contractor for the Services, under
this Agreement or otherwise.

 

4. Relationship of the Parties; Independent Contractor Status. It is understood
that Contractor is an independent contractor and is not an employee, agent,
partner, affiliate or representative of CFC, and nothing in this Agreement shall
create or imply a partnership, agency, affiliate, or employment relationship.
Contractor shall not hold itself out to the public as an employee, agent,
partner, affiliate or representative of CFC. Contractor does not have the
authority to and will not bind CFC in any way or incur any obligation on behalf
of CFC, except as expressly authorized in writing by CFC.

 

Contractor shall perform the Services in a careful, expeditious, timely,
professional and workmanlike manner, and the services shall be performed by
persons experienced in the applicable profession, trade or skill. Contractor
shall perform the Services to the standards and specifications required by CFC.

 

Contractor shall have the sole and exclusive right and responsibility to
control, and to determine the method and manner of, Contractor’s performance of
the Services.

 

Contractor is not a CFC employee and will not be treated as a CFC employee for
federal, state or local tax purposes, including, but not limited to,
unemployment compensation, workers’ compensation taxes, or for any other
purpose. The parties intend that Contractor shall pay and be solely responsible
for all contributions, taxes and assessments on payrolls or other charges under
any applicable federal, state and local laws. CFC is not responsible for
providing insurance coverage for Contractor including, but not limited to, the
types of coverage listed below in this paragraph 4. If Contractor so determines,
in its sole discretion, that any such coverage or other types of coverage is
needed, then Contractor is responsible, where necessary, to secure, at
Contractor’s sole cost, professional and general liability insurance,

 



 

 

 

workers’ compensation insurance, disability benefits insurance, health
insurance, and any other insurance as may be required by law or by this
Agreement. Nothing in this Agreement shall entitle Contractor to participate in
or accrue benefits under any plan of CFC relating to pension, thrift, education,
vacation, retirement, or any other statutory common law or other benefit
generally granted to employees of CFC. Contractor represents that it has
complied with any federal, state, or local laws regarding business permits,
certificates, and licenses required to perform the Services.

 

5. Tax Duties and Responsibilities. Contractor is solely responsible for the
payment of all required taxes, whether federal, state or local in nature,
including, but not limited to, payroll taxes, income taxes, social security
taxes, federal unemployment compensation taxes and any other fees, charges,
licenses, or other payments required by law.

 

6. Reimbursement of Travel Expenses; Disbursements. In addition to the
compensation provided in Paragraph 3 above, CFC will reimburse Contractor for
all authorized expenses incurred by Contractor for coach class travel required
in connection with the furnishing of Services under this Agreement. CFC will
also reimburse Contractor for all reasonable, actual out-of-pocket expenses,
costs and disbursements incurred on CFC's behalf. Reimbursement of travel
expenses and disbursements shall be made on the basis of itemized statements
submitted by Contractor and including, whenever possible, actual bills,
receipts, or other evidence of expenditures. All travel and expenses must be
approved in advance by CFC in order to be covered by this paragraph.

 

7. Ownership of Prepared Information. All reports, reviews, presentations,
recommendations, improvements, methods, or processes, in whatever medium or
format, including but not limited to data, specifications, records, reports,
summaries, research, intellectual property, or other information (herein
collectively referred to as "Information"), originated, conceived, constructed,
or prepared by or for Contractor (either solely or jointly with others) in
contemplation of, or in the course of, or as a result of, Services performed
hereunder, is the sole property of CFC whether or not such Information is
conceived during the time the services are performed or billed by Contractor.
Contractor hereby assigns to CFC its entire right, title and interest, if any,
to all Information, and agrees to do all acts and execute all documents
necessary to vest ownership in CFC of all Information. CFC shall have the
exclusive right to copy, publish, perform, use, exploit, advertise, and exhibit
all Information, and to authorize others to do so, in any and all media (whether
known or unknown or hereafter devised) in CFC’s sole discretion. Upon the
termination or expiration of this Agreement for any reason, Contractor will
promptly deliver to CFC all Information, whether or not completed, as of the
effective date of termination or expiration, including drafts and copies
thereof.

  

8. Indemnification. CFC hereby indemnifies and agrees to hold harmless, and
defend Contractor and Steven Lilly, individually (each an “Indemnitee”) for,
from and against all claims, damages, losses, liabilities, costs, and expenses
(including without limitation, costs and expenses of litigation and reasonable
attorneys’ fees) arising from any claim or demand in respect of this Agreement
and the services provided by Contractor under this Agreement and arising at any
time, excepting any such matters arising solely from the gross negligence or
willful misconduct of Contractor or any Indemnitee. Notwithstanding anything to
the contrary contained herein, the obligations of CFC in this Section shall
survive the termination of this Agreement.

 

 

 



 

9. Access to Information; Confidentiality; Return of Property.

 

(a) CFC agrees to furnish Contractor with reasonable access to information, and
all accurate and current data which Contractor deems appropriate in connection
with rendering services pursuant to this Agreement. In the course of the
performance of Contractor's duties, it is expected that Contractor will receive
or have access to information that relates to CFC's past, present or future
products, research, development, pricing policies, operational methods,
marketing plans and strategies, business plans, trade secrets, and other
business affairs (collectively, the "Confidential Information"). Contractor
agrees that all Confidential Information shall be considered proprietary and
further agrees that without CFC's express written authorization, it shall not
disclose any Confidential Information to any third person or entity, unless
Contractor is required to disclose such Confidential Information by a subpoena,
court order, judicial decree or in a judicial or administrative proceeding
(provided that Contractor shall immediately notify CFC of such a request), nor
shall Contractor use any Confidential Information in any way, without the
written consent of CFC, except as required in the course of Contractor's
engagement. All files, papers, records, documents, drawings, specifications,
equipment and similar items (including any photocopies of any of the above)
relating to the business of CFC or its affiliates, whether prepared by
Contractor or otherwise coming into Contractor's possession, shall at all times
remain the exclusive property of CFC and its affiliates, and shall be delivered
to CFC promptly upon CFC's request on or prior to the termination of this
Agreement.

 

(b) Contractor agrees that all files, letters, memoranda, reports, records or
other data, and all tangible property of CFC which shall come into Contractor's
custody or possession during the term of this Agreement shall be used by
Contractor only in the performance of Contractor's duties hereunder. All such
materials or copies thereof and all tangible property of CFC in the custody or
possession of Contractor shall be delivered to CFC upon termination or
expiration of this Agreement. 

 

10. Binding Effect and Assignment. The provisions hereof shall be binding upon
and shall inure to the benefit of Contractor and CFC, and any respective
successors and assigns. Contractor shall not assign this Agreement nor assign
the responsibilities hereunder, in whole or in part, without the prior written
consent of CFC.

 

11. Amendment. Neither this Agreement nor any term or provision hereof may be
waived, discharged or amended in any manner other than by an instrument in
writing, signed by the party against which the enforcement of the waiver,
discharge or amendment is sought. Failure to insist upon strict compliance with
any term, covenant, or condition of this Agreement shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of
any right or power under this Agreement at any time or times be deemed a waiver
or relinquishment of such right or power at any other time or times.

 

12. Notice. Any notice to be given hereunder by either party to the other, shall
be in writing and shall be deemed given when (a) personally delivered, (b) the
first business day after deposit with any nationally recognized overnight
carrier that routinely issues receipts, or (c) on the third business day after
deposit with the United States Postal Service, postage prepaid, certified mail,
return receipt requested, addressed to the party for whom it is intended at its
address set forth in this first paragraph of this Agreement. Except as may be
changed in accordance with this Section 12, Contractor’s address for purposes of
notice hereunder shall be the address on file

 



 

 

 

for Steven Lilly with CFC as of the date of this Agreement. If either party
changes its address during the term herein, it shall so advise the other party
in writing as herein provided and any notice thereafter required to be given
shall be addressed to such new address. For purposes of this Agreement, the term
“in writing” includes an email communication from the sending party to the known
email address of the receiving party.

 

13. General Terms and Conditions.

 

(a)Compliance with Laws. Contractor shall comply with all applicable federal,
state and local laws, rules, regulations and ordinances in its performance
pursuant to this Agreement. In particular and without limitation, Contractor
will comply with federal, state and local labor and employment laws applicable
to any individual performing Services for CFC under this Agreement, including
the Immigration Reform and Control Act of 1986 and the Internal Revenue Code
(the “Code”).

 

(b)Survival. The provisions of Paragraphs 5 (Tax Duties and Responsibilities), 7
(Ownership of Prepared Information), 9 (Access to Information; Confidentiality;
Return of Property) and 13 (General Terms and Conditions) shall survive
termination or expiration of this Agreement.

 

(c)Severability. If any of the provisions of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate or
render unenforceable the entire Agreement, but rather the entire Agreement shall
be construed as if not containing the particular invalid or unenforceable
provision or provisions, and the rights and obligations of the parties shall be
construed and enforced accordingly, to effectuate the essential intent and
purposes of this Agreement.

 



(d)Entire Agreement. This Agreement constitutes the entire Agreement between CFC
and Contractor with respect to their independent contractor relationship. Any
modifications to this Agreement shall be in writing and shall be signed by the
parties hereto.





 

(e)Governing Law; Venue. The construction, interpretation, validity and
performance of this Agreement will be governed by the laws of the Commonwealth
of Virginia, excluding the choice of law provisions thereof. Contractor and CFC
agree to submit to the exclusive jurisdiction of the state and federal courts
with jurisdiction over Sterling, Virginia with respect to any legal proceedings
arising out of this Agreement; provided that, to the extent applicable, each of
the parties to this Agreement hereby agrees to waive its respective rights to a
jury trial for any legal proceedings based upon or arising out of this Agreement

 

(f)Authorization. Each party hereby represents and warrants that the individual
executing this Agreement on behalf of such party is authorized to do so by
requisite corporate or entity action and agrees upon request to deliver to the
other party reasonable evidence to such effect.

 

(g)Counterparts. This Agreement may be executed in any number of counterparts
all of which together shall constitute one and the same instrument. An executed
counterpart of this Agreement that is delivered by facsimile or that is scanned
to

 



 

 

 



 

portable document format (pdf) and delivered electronically will be deemed an
original.



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

 

 

By: /s/ John T.
Evans                                                                 

 

Printed Name: John T. Evans                                                     

 

Title: Executive Vice President and Chief Operating Officer

 

 

  

S L Lilly & AssociatEs, LLC

  

 

/s/ Steven Lilly                                                              

By: Steven Lilly

Its: President

 

 

 

 

 

 

 

 

 

Exhibit A

 

 

Statement of Work 

 

 

 

1. The termination date of the Agreement shall be October 1, 2017.

 

2. Contractor shall perform the following services:

 

Provide information, advice, and other assistance as needed with respect to
post-closing matters, including price adjustments, escrow settlement and
potential indemnification claims, in connection with CFC’s sale of Caribbean
Asset Holdings (“CAH”) pursuant to that certain Purchase Agreement, dated as of
September 30, 2015, by and among CFC, CAH, ATN VI Holdings, LLC and ATN
International, Inc., as amended, in order to minimize CFC’s indemnification
obligations, if any, and maximize the distribution of funds from the escrow
account paid to CFC.

 

3. Contractor shall be paid $17,500 per month during the term of the Agreement.

 

4. Except as may be set forth in any written notice delivered to Contractor
subsequent to the date of the Agreement, only John Evans is authorized to
initiate requests for the services or any product deliverables.

 

5. Contractor agrees to perform such services with diligence and promptness and
to perform the services to the satisfaction of CFC and professional standards in
Contractor’s field; and to comply, at its own expense, with the terms of the
Agreement.

 

 

 

 



 

 

 

 

 

 

 

